*43UPON PETITION FOR A WRIT OF HABEAS CORPUS AND A WRIT OF MANDAMUS
Opinion
PER CURIAM
These are petitions for a Writ of Mandamus/ Prohibition and a Writ of Habeas Corpus filed originally in this court. Petitioner challenges a decision of the Virginia Department of Corrections applying Code § 53.1-151 to deny him parole for sentences imposed for criminal convictions in the Circuit Court of the City of Richmond. We conclude, however, that we do not have jurisdiction to consider these petitions because our appellate jurisdiction does not include decisions of the Virginia Department of Corrections regarding parole; consequently, we also lack original jurisdiction to issue writs of habeas corpus, mandamus, or prohibition regarding such decisions.
This court has jurisdiction to issue writs of habeas corpus, mandamus, and prohibition “in such cases over which the court would have appellate jurisdiction.” Code § 17-116.04. The appellate jurisdiction of the Court of Appeals is limited to the subject matters set forth in Code §§ 17-116.05 and 17-116.05(1). Review of a decision of the Virginia Department of Corrections does not fall within the court’s appellate jurisdiction because it is not an appeal from a final decision of the Workers’ Compensation Commission, an appeal from a final order involving a domestic relations matter, or an appeal from a judgment of conviction, subjects over which we do have jurisdiction. See Code §§ 17-116.05 and 17-116.05(1). Furthermore, this matter does not fall within our jurisdiction to review decisions of administrative agencies because it is not a “final decision of a circuit court on appeal from a decision of an administrative agency.” Code § 17-116.05. Therefore, this is not a case “over which the court would have appellate jurisdiction.” Code § 17-116.04. Accordingly, we do not have jurisdiction to issue the writs sought in this case. See id.
For this reason, we may not reach the merits of petitioner’s claims. Accordingly, the petitions for a writ of habeas corpus and a writ of mandamus and prohibition from this court are dismissed.

Dismissed.